Title: From John Woodside to Joseph Dougherty, 3 April 1805
From: Woodside, John
To: Dougherty, Joseph


                  
                     1805 April 3d.
                  
                  To one hundred bushels of Coal delivered for the use of the President’s household, agreeably to instructions from the Secretary of the Treasury, @ 40 Cents ⅌ bushel,…Dollars 40.
                  Received May 3d. 1805 forty dollars in full for the Department—
                  
                     Dollars 40— Jno Woodside 
                  
               